United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40809
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAY PEREZ,

                                     Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 7:00-CR-439-7
                         --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Ray Perez appeals the sentence following his guilty-plea

conviction for possessing 470 kilograms of cocaine with the

intent to distribute.    He contends that the district court should

have awarded him a two-level reduction under U.S.S.G. § 3B1.2(b).

He has not established that the district court clearly erred in

denying the reduction because he has not shown that he was

“substantially less culpable than the average participant.”




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40809
                                 -2-

United States v. Lokey, 945 F.2d 825, 840 (5th Cir. 1991); United

States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989).

     Perez also complains about the district court’s

consideration of the Government’s motion for a downward departure

based upon Perez’s substantial assistance, pursuant to U.S.S.G.

§ 5K1.1.    To the extent Perez asserts that he was not awarded a

departure, he is incorrect.    To the extent that Perez is arguing

that the 55-month reduction he received was insufficient, he has

not established that the district court abused its discretion in

the extent of the departure.    See United States v. Bell, 371 F.3d

239, 243 (5th Cir. 2004), cert. denied (U.S. Oct. 4, 2004)

(No. 04-5954).   The judgment of the district court is therefore

AFFIRMED.